OPINION
PER CURIAM:
This is an appeal on questions of law from a judgment of the Court of Common Pleas, granting plaintiff a permanent injunction enjoining and restraining the defendants from picketing, bannering or patrolling the streets or sidewalks adjacent to plaintiff’s places of business in Cuyahoga County.
Two grounds of error are assigned: (1) that the court lacked jurisdiction; (2) that the court erred in granting the injunction.
Decided May 26, 1954.
The essential facts are not in dispute. It is conceded that the picketing was for organizational purposes, there being no solicitation of plaintiff’s employees to become members of the Union. Instead there was tendered to plaintiff a proposed bargaining contract between plaintiff and defendants, by the terms of which plaintiff’s employees would be compelled to become members of the local union as a condition of their continued employment. Upon plaintiff’s failure to sign the proposed contract, defendants proceeded to picket and banner.
We have carefully - examined the record and have considered the arguments of counsel, both orally and by way of briefs, and have concluded that the judgment should be affirmed for the reasons generally set forth in the opinion of the trial court. The authorities therein cited and quoted are, in our opinion, controlling and decisive of the issues here involved.
Since the judgment in the instant case (March 19, 1953), 65 Abs 499, the Court of Apeáis of the Ninth Appellate District (Summit County), in the case of Bean v. Local Union No. 698, 94 Oh Ap 361, decided July 1, 1953, held in an opinion by Stevens J., as follows:
“In the absence of a dispute between employer and employees, or between the union and the employer or employees, a labor union may not engage in organizational picketing, even though peaceful, for the purpose of bringing pressure to bear upon the employer to require his employees to join the union.” (syllabus)
There is a very close analogy between Bean v. Union, supra, and the instant case. We are of the opinion that the reasoning and authorities therein cited are likewise applicable to the instant case.
Judgment affirmed. Exceptions noted. Order see journal.
HURD, PJ, KOVACHY, J, SKEEL, J, concur.